Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-9 in the reply filed on July 27, 2022 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver (2,411,234).
Silver teaches with respect to claim 1, a system for installing a dental veneer comprising a tip 12 including a first side of predetermined dimensions (see figs. 5-6), the fist side including a portion of abrasive material (col. 3, ll. 31-40), the predetermined dimensions representative of an area for removal from a tooth by contact with the abrasive material (col. 1, ll. 3-9, col. 3, ll. 25-30, 41-55), and for receiving a correspondingly dimensioned veneer (col. 1, ll. 3-9, such that the tool can be used to place a veneer, col. 3, ll. 27-30, such that if used on only one side, the tooth surface would be treated for a veneer) and a portion 13 in communication with the tip for communication with an oscillator 2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

With respect to claim 4, wherein the portion of the abrasive material includes a first portion extending along the periphery of the first side of the tip and a second portion within the first portion, the second portion defining an inside area of the first side of the tip (see figs. 5-6, annotated figure below, such that the highlighted periphery is the first portion and the inner part is the second portion).
With respect to claim 5, the system additionally comprising an oscillator 1 for oscillating the tip at speed sufficient to remove material form a tooth (see fig. 1, col. 1, ll. 50-53, col. 3, ll. 41-46).
With respect to claim 9, wherein the periphery of the tip is elevated from the inner area of the tip (see figs. 5-6, annotated figure above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (2,411,234) as applied to claim 1 above, and further in view of Viscomi (8,002,546).
Silver teaches the invention as substantially claimed and discussed above, however does not specifically teach the system additionally comprises a veneer correspondingly diminished to the first side of the tip.
Viscomi teaches a system for installing a veneer comprising a tool including a tip including a first side of predetermined dimensions for receiving a corresponding dimensioned veneer and additionally comprising a veneer corresponding dimensioned to the first side of the tip (see figs. 6-9, col. 5, ll. 26-33, col. 7, ll. 30-40). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the system of Silver to include a veneer to be placed on the tooth that has been treated by the tip to prepare the tooth for accepting a veneer in order to provide an esthetic replacement for the patient so that the treatment can be completed.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (2,411,234) as applied to claim 1 above, and further in view of Jabri (2009/0017420).
Silver teaches the invention as substantially claimed and discussed above, however does not specifically teach the system additionally comprises a veneer correspondingly diminished to the first side of the tip.
Jabri teaches a system for installing a veneer (i.e. a shell crown) comprising a tool including a tip including a first side of predetermined dimensions, the first side including a portion of abrasive material (see figs. 3-4, 6-7, abstract, par. 40) and additionally comprising a veneer corresponding dimensioned to the first side of the tip (par. 41, fig. 3, it is not shown, but the surface formed by the tip is for receiving the shell and therefore the shell is dimensioned corresponding to the tip). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the system of Silver to include a veneer corresponding to the tip as taught by Jabri in order to quickly and easily grind the tooth and provide a corresponding veneer to fit on the treated tooth.  

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (2,411,234) as applied to claim 1 above, and further in view of Kubein-Meesenburg (2002/0137009).
Silver teaches the invention as substantially claimed and discussed above including the tip having a curved surface and covered with diamond dust or an emery mixture, however, does not specifically teach the portion of the abrasive material is at least partially surrounded by a boundary of non-abrasive material at the periphery of the first side and the boundary of the non-abrasive material is at a different elevation than the portion of the abrasive material.
Kubein-Meesenburg teaches with respect to claim 3, a system for treating a tooth comprising a tip including a first side of predetermined dimensions, the first side 3 including a portion of abrasive material 4, and the portion of the abrasive material is at least partially surrounded by a boundary of non-abrasive material at the periphery of the first side (see figs. 6-7) and with respect to claim 8, wherein the boundary of the non-abrasive material is at a different elevation than the portion of the abrasive material (see figs. 6-7, such that the abrasive material is at a higher elevation than the boundary such that the coating adds thickness to the tip). It would have been obvious to one having ordinary skill in the art to modify the tip of Silver to only include that abrasive material on the first side as taught by Kubein-Meesenburg to prevent accidental cutting of neighboring teeth. 

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (2,411,234) as applied to claim 5 above, and further in view of Bridges (4,353,696).
Silver teaches the invention as substantially claimed and discussed above, however, does not specifically teach the oscillator vibrates the tip at ultrasonic speed and wherein the oscillator vibrates the tip at approximately 25,000 to 40,000 vibrations per second.
Bridges teaches a system for treating a tooth comprising a tip A including a first side of predetermined dimensions, the first side including a portion of abrasive material 50 for removing a portion of a tooth and a portion 44 in communication with the tip for communicating with an oscillator (see fig. 1), wherein the system comprises an oscillator 30 for oscillating the tip at speeds sufficient to remove material form a tooth (see abstract, col. 2, ll.44-49, 54-60), wherein the oscillator vibrates the tip at ultrasonic speeds and wherein the oscillator vibrates the tip at approximately 25,000-40,000 vibrations per second (see abstract, col. 2, ll.44-49, 54-60,such that the taught range if 25,000 Hertz is within the claimed range). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the oscillator of Silver with the ultrasonic oscillator of Bridges in order to ensure the grinding of the tooth results in a smooth surface. Further, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide the oscillator of Silver to be within the claimed range as taught by Bridges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
8/10/2022